UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR [_]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to INSMED INCORPORATED (Exact Name of Registrant as Specified in Its Charter) Virginia (State or Other Jurisdiction of Incorporation) 0-30739 54-1972729 (Commission File Number) (IRS Employer Identification No.) 8720 Stony Point Parkway, Suite 200, Richmond, Virginia (Address of Principal Executive Offices) (Zip Code) (804) 565-3000 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes: þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files):Yes: o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer þ Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes: o No þ As of November 1, 2010, the latest practicable date, there were [130,345,819] shares of Insmed Incorporated common stock outstanding. INSMED INCORPORATED FORM 10-Q For the Quarterly Period Ended September 30, 2010 PART I.FINANCIAL INFORMATION ITEM 1 Financial Statements Consolidated Balance Sheets at September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the three and nine month periods ended September 30, 2010 and September 30, 2009 (unaudited) 5 Consolidated Statements of Cash Flows for the three and nine month periods ended September 30, 2010 and September 30, 2009 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 8 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 21 ITEM 4 Controls and Procedures 21 PART II.OTHER INFORMATION ITEM 1 Legal Proceedings 23 ITEM 1A Risk Factors 23 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 39 ITEM 3 Defaults Upon Senior Securities 39 ITEM 4 (Removed and Reserved) 39 ITEM 5 Other Information 39 ITEM 6 Exhibits 39 SIGNATURE 41 CERTIFICATIONS 42 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INSMED INCORPORATED Consolidated Balance Sheets (in thousands, except share and per share data) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Income tax receivable 59 Accounts receivable, net Prepaid expenses Total current assets Long-term assets: Certificate of deposit Deferred financing costs, net - 2 Total long-term assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued project costs & other Payroll liabilities Interest payable - 1 Deferred rent Deferred revenue 98 Convertible debt - Debt discount - ) Net convertible debt - Total liabilities Stockholders' equity: Common stock; $.01 par value; authorized shares 500,000,000; issued and outstanding shares, 130,345,819 in 2010 and 130,208,099 in 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income: Unrealized gain on investment Net stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. INSMED INCORPORATED Consolidated Statements of Operations (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Royalties $
